DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application GB 1714802.4 filed in the Intellectual Property Office of the United Kingdom (IPO) on September 14, 2017 and receipt of a certified copy thereof.
Information Disclosure Statement
The information disclosure statement (IDS) filed on May 18, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is considered by the examiner.
Claim Objections
Claims 3, 8 and 10 are objected to because of the following informalities:
In claim 3, line 2, “the molten state” should read --a molten state--.
In claim 8, “the pulse duration” should read --a pulse duration of the pulse laser beam--.
In claim 10, line 1, “a plurality of pulses” should read --a plurality of pulses of the pulsed laser beam--.
In claim 10, line 2, “a first pulse” should read --a first pulse of the plurality of pulses--.
In claim 10, line 3, “a later pulse” should read --a later pulse of the plurality of pulses--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the features “increased carrier mobility in the target material, increased chemical stability in the target material, and increased uniformity of electrical properties in the target material” in lines 10-12. It is unclear what the features specifically refers to, and thus this renders the claim indefinite.
For example, carrier mobility of a material depends on parameters, such as, impurity concentration, thickness, etc., except for temperature. It is unclear which parameter(s) is to be regarded to decide if an increased carrier mobility is present or not.  Chemical stability of a material depends on parameters, such as, pressure, etch resistivity, etc., except for temperature. It is unclear which parameter(s) is to be regarded to decide if an increased chemical stability is present or not. Uniformity of electrical properties of a material depends on parameters, such as, morphology, crystalline structure, orientation of crystals, etc., except for temperature. It is unclear which parameter(s) is to be regarded to decide if an increased uniformity of electrical properties is present or not. For the examination purpose, the above features are interpreted to as disclosed in prior art.
Claims 2-17 are rejected due to their dependency.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-16 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Ye US 2017/0025541.
Regarding claim 1, Ye teaches a method of processing a target material (e.g., Fig. 1, Figs. 2A-2E), comprising: 
irradiating a multilayer structure (e.g., a structure including 110 and 120, Fig. 2A, [19]) with a radiation beam (e.g., L, Fig. 2B, [21]), the multilayer structure comprising at least a target layer (e.g., 110, Fig. 2A, [19]) comprising the target material and an additional layer (e.g., 120, Fig. 2A, [19]) not comprising the target material, wherein: 
the additional layer is metallic (e.g., 120, [19]); 
the target layer is irradiated through the additional layer during the irradiation of the multilayer structure (e.g., [21]); and 
a transfer of energy from the radiation beam to the target layer and to the additional layer is such as to cause a thermally-induced change in the target layer, the thermally-induced change comprising one or more of: crystal growth in the target material, increased carrier mobility in the target material, increased chemical stability in the target material, and increased uniformity of electrical properties in the target material (e.g., crystallization process, [21]).  

Regarding claim 6, Ye teaches the method of claim 1, wherein the radiation beam is a pulsed laser beam (e.g., [21]).
Regarding claim 7, Ye teaches the method of claim 6, wherein a single pulse of the radiation beam causes crystal growth in the target material (e.g., [21]: The term “crystal growth” does not necessarily mean --a state of completion of growing crystal grains--. Thus initiation of growing crystal grains, regrowing crystal grains into larger crystal grains, completion of growing crystal grains, etc. can be considered to pertain to crystal growth, and, therefore, respective pulses of the pulsed laser beam used are considered to affect the crystal growth. Because in Ye the target layer 110 is crystallized by irradiating with the pulsed laser beam (e.g., [21]), respective pulses of the pulsed laser beam in Ye are considered to cause crystal growth in the target layer. Thus Ye teaches the claimed feature.).
Regarding claim 8, Ye teaches the method of claim 6, wherein the pulse duration is less than 1ns (e.g., infrared (IR) femtosecond laser (in which a pulse duration in femptosecond regime is used), [21]).
Regarding claim 9, Ye teaches the method of claim 6, wherein the pulsed laser beam comprises IR or visible radiation (e.g., infrared (IR) femtosecond laser or a green laser [21]).

Regarding claim 11, Ye teaches the method of claim 1, wherein the target material comprises amorphous silicon (e.g., [19]).
Regarding claim 12, Ye teaches the method of claim 1, wherein the target material comprises a transparent conductive material (e.g., [19]).
Regarding claim 13, Ye teaches the method of claim 1, wherein the target material comprises indium gallium zinc oxide (e.g., [19]).
Regarding claim 14, Ye teaches the method of claim 1, wherein the target material comprises a dielectric material (e.g., [19]: The term “dielectric material” is broadly and reasonably interpreted to as -- a material having a dielectric constant--. For example, a metal oxide semiconductor of the target layer of Ye (e.g., [19]) has a dielectric constant, thus Ye teaches the claimed feature.).

Regarding claim 16, Ye teaches the method of claim 1, wherein the additional layer comprises molybdenum or tungsten (e.g., [19]).
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Bouchut US 2010/0075487.
Regarding claim 1, Bouchut teaches a method of processing a target material (e.g., Fig. 1-7), comprising: 
irradiating a multilayer structure (e.g., a structure including 3 and 2, Fig. 5, [51], [50]) with a radiation beam (e.g., F2, [58]), the multilayer structure comprising at least a target layer (e.g., 3, Fig. 5, [51], [52]) comprising the target material and an additional layer (e.g., 2, Fig. 5, [50], [36]) not comprising the target material, wherein: 
the additional layer is metallic (e.g., 2, [50], [36]); 
the target layer is irradiated through the additional layer during the irradiation of the multilayer structure (e.g., [39]); and 
a transfer of energy from the radiation beam to the target layer and to the additional layer is such as to cause a thermally-induced change in the target layer, the thermally-induced change comprising one or more of: crystal growth in the target material, increased carrier mobility in the target material, increased chemical stability in the target material, and increased uniformity of electrical properties in the target material (e.g., crystallization method, [39]).  
Regarding claim 2, Bouchut teaches the method of claim 1, wherein a fluence of the radiation beam is selected such that the thermally-induced change is achieved without any .
Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by IM US 2009/0130795.
Regarding claim 1, IM teaches a method of processing a target material (e.g., Fig. 3, Figs. 4a-4c), comprising: 
irradiating a multilayer structure (e.g., a structure including 310 (not labeled) and 304, [65], [66]) with a radiation beam (e.g., 400, Fig. 4a, [66]), the multilayer structure comprising at least a target layer (e.g., 310, [65], [43]) comprising the target material and an additional layer (e.g., 304, Fig. 4a, [65]) not comprising the target material, wherein: 
the additional layer is metallic (e.g., 304, [65]); 
the target layer is irradiated through the additional layer during the irradiation of the multilayer structure (e.g., [66]); and 
a transfer of energy from the radiation beam to the target layer and to the additional layer is such as to cause a thermally-induced change in the target layer, the thermally-induced change comprising one or more of: crystal growth in the target material, increased carrier mobility in the target material, increased chemical stability in the target material, and increased uniformity of electrical properties in the target material (e.g., crystallization, [66]).
Regarding claim 3, IM teaches the method of claim 1, wherein a fluence of the radiation beam is selected such that at least a portion of the target layer enters the molten state during at least a portion of the irradiation by the radiation beam (e.g., [66]).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Park et al. US 2009/0127560.

irradiating a multilayer structure (e.g., a structure including 150 and 160a (160), Fig. 1B, [36], [43]) with a radiation beam (e.g., infrared rays, Fig. 1C, [44]), the multilayer structure comprising at least a target layer (e.g., 150, Fig. 1B, [36], [44]) comprising the target material and an additional layer (e.g., 160a (160), Fig. 1B, [43]) not comprising the target material, wherein: 
the additional layer is metallic (e.g., 160a, [43]); 
the target layer is irradiated through the additional layer during the irradiation of the multilayer structure (e.g., [43], [44]); and 
a transfer of energy from the radiation beam to the target layer and to the additional layer is such as to cause a thermally-induced change in the target layer, the thermally-induced change comprising one or more of: crystal growth in the target material, increased carrier mobility in the target material, increased chemical stability in the target material, and increased uniformity of electrical properties in the target material (e.g., crystallization, [43], [44]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US 2009/0127560.

Park does not explicitly teach wherein the additional layer has a thickness of less than 200nm.
Park, however, recognizes that the additional layer has a thickness in a range of approximately 100 Å to 5000 Å (e.g., [43]), which overlaps the claimed range.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to control and optimize the method of Park to include the claimed range since it has been held that where the criticality of the claimed range is not shown, the claimed ranges overlap the ranges disclosed by the prior art or the close conditions of a claim are disclosed in the prior art, a prima facie case of obviousness exists. MPEP §2144.05.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ye US 2017/0025541.
Regarding claim 17, Ye teaches the method of claim 1, wherein the target material comprises amorphous silicon (e.g., [19]), the additional layer comprises molybdenum or tungsten (e.g., [19]).
Ye does not explicitly teach fluence provided by a single pulse of the radiation beam is in the range of 50-125 mJcm-2.
Ye, however, recognizes that energy of the laser L is, for example, greater than 70 mJ/cm2 (e.g., [21), which overlaps the claimed range.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to control and optimize the method of Ye to include the claimed range since it has been held that where the criticality of the claimed range is not shown, prima facie case of obviousness exists. MPEP §2144.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is et.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        February 27, 2021